Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered May 6, 2004, convicting defendant, after a nonjury trial, of manslaughter in the first degree and assault in the first degree, and sentencing him, as a second felony offender, *455to concurrent terms of 16 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Buckley, RJ., Tom, Marlow, Nardelli and Williams, JJ.